Citation Nr: 1644004	
Decision Date: 11/21/16    Archive Date: 12/01/16

DOCKET NO.  10-39 476	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for left foot plantar fasciitis, with bone spurs. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The Veteran served on active duty from February 1987 to March 2007.  This matter come properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision rendered in February 2009 by the Department of Veterans Affairs (VA) Regional Office in Denver, Colorado (RO).


FINDING OF FACT

On October 14, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wished to withdraw this appeal.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  In the present case, on October 14, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wished to withdraw this appeal.  Accordingly, there remain no allegations of errors of fact or law for appellate consideration.  Therefore, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal of entitlement to service connection for left foot plantar fasciitis, with bone spurs, is dismissed.



		
JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


